Title: To George Washington from Jonathan Trumbull, Sr., 15 January 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Lebanon [Conn.] 15 January 1776
Sir

I have received your agreable Letter of the 7th Instant ⅌ Capt. Sears—The Condition & Circumstances of the Colony of New York gives me pain, least the Fri[e]nds to American Liberty in that Colony should be too much Neglected, and become Disheartned, and the inimical designs and mischievous Operations of others succeed—I have received credible information that the Provincial Congress there had spent some time just before they Adjourned to the 1st of Fe[b]uary in debating whether they should not address Mr Tryon for the purpose of calling the General Assembly of that Colony, to revive the old Scheme of adopting the Parlimentary insult of the 20th of Fabry last, Which was rejected—Surely our Friends want to be strengthned, and our Enemies to be checked—The following is an Extract from a Letter from one of our Friends, to Another dated December 27th 1775—“Just after you left Town the Phenix a 40 Gun Ship, arrived and Anchored just before Mr Drake’s and in two or three days after the Asia in company of

the Dutchess of Gordon came and Anchored opposite to Peeks Slip, so that we are highly honoured—General Dalrymple is on board the Phenix, and it is rumored, that they have 200 Troops concealed on board, which has for near a Week past kept us on pretty hard duty—The Colo. has slept in the Barracks 2 or 3 Nights, If they come I hope to give a good Accot of them—We have some Excellent Field Peices, and if they Visit us the Gates will be Opened, and we’ll welcome them with a few Resolves of the Continental Congress, which is the Name of One of the Peices.[”]
I wrote a Letter to President Hancock dated the 6th Janry Inst. and Another to One of our Delegates at Congress requesting that more effectual Measures may be taken for the Security of New York, to prevent our Enemies from being supplied with Provisions, furnished with Intelligence, and from having an Opportunity to use every Artifice to insult and injure us from that Quarter—It therefore gave me sensible Pleasure to find that you have adopted the measures mentioned in your’s—and with great Chearfulness called my Council, and with their Advice appointed Colo. Waterbury Lt Colo. Bradly & Majr Hobby Field Officers for One Regiment—Colo. Ward Lt Colo. Lewis and Majr Douglass for another, Sent a Proclamation to the Two Colonels, and Orders to them with the rest of the Field Officers, by Voluntary inlistment to raise 750 Men Each, to join and Assist Majr General Lee; with Encouragement that they should be entitled to the same Pay Wages & Billiting allowed the Troops before Boston, during the Time they Serve & to be dismissed soon, when the Service would conveniently Admit—The Field Officers of Each Regiment to Select Capts. & Subalterns from those in the standing Militia—if needful to request the Chief Officer of the Militia Companies to call their Companies together for the purpose of Enlisting the Men with Expedition—and to pre⟨vent⟩ difficulty for want of Ammunition—have Ordred Capt. Niles, Commander of our armed schooner Spy, to take on board half a Ton of Powder, & Transport 400 lb. to New Haven—200 lb. to Norwalk, & 400 lb. to Stamford with Orders to him to follow such directions as Majr General Lee may Give for the Service he is imployed in and to Execute the Same Until dismissed by him or further Orders from Me—wished but failed to have the pleasure of a short interview with

him—when my Orders ware ready very Early on Saturday Morning last—Capt. Sears took them & I apprehend he got to Hartford by Noon—I wrote to Majr Genl Lee informing of what was done by me—I have no doubt but the Men at the Westward part of this Colony will readily and expeditiously engage in the Service—May the Supream Director of all Events add his Blessing On our Endeavours to preserve, support, & Maintain the Constitutional Liberties of these Colonies which he hath made it our duty to do—thirteen Indians of the Cognawaga Tribe came to Visit me on the 13th and seemed well pleased to have a Conference on Our Affairs & Expressed their belief of my information & that they were Friends & Brothers—and yesterday proceeded on their Way to you. I am, with great Esteem and Regard Your Excellency’s Most Obedient humble Servant

Jonth. Trumbull

